Order denying appellant’s motion to punish a witness for contempt for failure to obey a subpoena reversed on the law and the facts, with ten dollars costs and disbursements payable by respondents, and the motion granted, without costs. The witness is in contempt but may purge himself thereof by his appearance for examination at a time to be fixed in the order to be entered hereon. Order granting respondents’ motion to vacate the subpoena and notice of examination reversed on the law and the facts, without costs, and the motion denied, without costs. The witness was not free to disregard the subpoena. The papers on appeal indicate that substantial grounds for examination exist. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur. Settle order on notice.